788 N.W.2d 21 (2010)
Gregory J. BOWENS, Paula M. Bridges, and Gary A. Brown, Plaintiffs-Appellees, and
Robert B. Dunlap and Phillip A. Talbert, Plaintiffs,
v.
ARY, INC., d/b/a Aftermath Entertainment, Phillip J. Atwell, Chronic 2001 Touring, Inc., Geronimo Film Productions, Inc., and Andre Young, Defendants-Appellants, and
Amazon.com, Inc., et al., Defendants.
Docket No. 140296. COA No. 282711.
Supreme Court of Michigan.
September 21, 2010.

Order
On order of the Chief Justice, the motion by defendants-appellants for extension *22 to September 10, 2010 of the time for filing their brief is considered and it is GRANTED.